Citation Nr: 0210066	
Decision Date: 08/19/02    Archive Date: 08/29/02	

DOCKET NO.  98-06 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether the character of the appellant's discharge from 
military service for the period from June 1981 to July 1984 
constitutes a bar to payment of VA compensation benefits.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at 
Law




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant had active service from June 1981 to July 1984.

This appeal arises from an April 1998 administrative decision 
of the VARO in Cleveland which determined that the record 
showed that the appellant was inconsistent in reporting 
reasons for his being absent without leave (AWOL) offenses 
and the preponderance of the evidence did not support a 
finding that compelling reasons existed to excuse the AWOL 
offenses.  

In a June 2001 decision the Board of Veterans' Appeals 
(Board) determined that the evidence did not establish that 
the appellant was insane at the time of the commission of 
inservice offenses of being absent without leave on three 
different periods in 1984.  It was concluded that the 
appellant's discharge from service was under dishonorable 
conditions and was therefore a bar to entitlement to VA 
benefits other than health care and related benefits 
authorized by Chapter 17, Title 38, United States Code.  
38 U.S.C.A. §§ 1131, 5303 (West 1991 and Supp. 2002); 
38 C.F.R. § 3.12 (2001).  The appellant appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In accordance with a joint motion for 
remand, the Court vacated the Board's June 2001 decision and 
remanded the case in March 2002 to the Board for further 
action in accordance with instructions contained in the joint 
motion.  The matter is now before the Board for appellate 
consideration.  





FINDINGS OF FACT

1.  The appellant was discharged from service in July 1984 
under other than honorable conditions.  The reason for 
separation was for the good of the service in lieu of a 
court-martial for being AWOL from February 14 to March 13, 
1984, March 23 to March 25, 1984, and March 30 to June 4, 
1984.

2.  The appellant was insane at the time of the offenses 
leading to his discharge.  


CONCLUSION OF LAW

The appellant was insane at the time of his discharge from 
his only period of active military service, June 1981 to July 
1984.  38 U.S.C.A. §§ 101, 1131, 5107, 5303 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.1, 3.12, 3.354 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 3.1(d) (2001).  
A discharge or release from active service under conditions 
other than dishonorable is a prerequisite to entitlement to 
VA pension or compensation benefits.  38 U.S.C.A. § 101(18) 
(West 1991); 38 C.F.R. § 3.12(a) (2001).

The provisions of 38 C.F.R. § 3.12(b) set out conditions 
under which discharge or release from service constitutes a 
bar to the payment of pension or compensation benefits.  
However, such benefits will not be barred if it is found that 
the person was insane at the time of committing the offense 
causing such discharge or release or unless otherwise 
specifically provided in law and regulation.  38 U.S.C.A. 
§ 5303(b) (West 1991).

With the exception for insanity, benefits are not payable 
where the former service member was discharged or released 
under other than honorable conditions issued as a result of 
willful and persistent misconduct.  38 C.F.R. § 3.12(d)(4) 
(2001).  "This includes a discharge under other than 
honorable conditions, if it is determined that it was issued 
because of willful and persistent misconduct.  A discharge 
because of a minor offense will not, however, be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful, and meritorious."  Id.

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, death or disease was not due to 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  An act is willful misconduct where it 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  Mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct.  
38 C.F.R. § 3.1(n) (2001).

With respect to insanity, VA regulations provide:  

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his or her 
normal method of behavior; or who interferes with the peace 
of society; or who has so departed (become antisocial) from 
the accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a) (2001).  

This definition must be interpreted in light of the commonly 
accepted definition of "insanity."  VAOPGPREC 20-97.  In that 
opinion, the General Counsel of the VA in May 1997 discussed 
the intended parameters of the types of behavior which were 
described as insanity in 38 C.F.R. § 3.354(a).  It was 
indicated that behavior involving a minor episode or episodes 
of disorderly conduct or eccentricity did not fall within the 
definition of insanity in that regulation.  It was further 
indicated that a determination of the extent to which an 
individual's behavior must deviate from his normal method of 
behavior could best be resolved by adjudicative personnel on 
a case-by-case basis in light of the authority's defining the 
scope of the term insanity.  It was stated that the phrase 
"interferes with the peace of society" in the regulation 
referred to behavior that disrupted the legal order of 
society.  It was also stated that the term "become 
antisocial" in the regulation referred to the development of 
behavior which was hostile or harmful to others in a manner 
which deviated sharply from the social norm and which was not 
attributable to a personality disorder.  It was indicated 
that the reference in the regulation to "accepted standards 
of the community to which by birth and education" an 
individual belonged required consideration of an individual's 
ethnic and cultural background and level of education.  It 
was stated that the regulatory reference to "social customs 
of the community" in which an individual resided required 
assessment of an individual's contact with regard to the 
contemporary values and customs of the community at large.  
The opinion also held that behavior which is generally 
attributable to a substance abuse disorder does not exemplify 
the severe deviation from the social norm or the gross nature 
of conduct which is generally considered to fall within the 
scope of the term insanity and therefore does not constitute 
insane behavior.  Id.

The Court has held that the statute requires that the 
insanity exists only at the time of the commission of an 
offense leading to a person's discharge and not that insanity 
must cause the misconduct.  That is, there need not be a 
causal connection between the insanity and the misconduct.  
Struck v. Brown, 9 Vet. App. 145, 154 (1996).

A review of the evidence in this case shows that the 
appellant voluntarily accepted a discharge for the good of 
the service due to charges which had been proffered against 
him for being AWOL, a violation of Article 6 of the Uniform 
Code of Military Justice.  He was AWOL for several periods, 
those being February 14 to March 13, 1984, March 23 to March 
25, 1984, and March 30 to June 4, 1984.  These actions 
represented a willful and persistent pattern of behavior that 
can only be labeled as misconduct.  By their very nature, 
such multiple periods of AWOL are the type of offenses that 
would preclude the performance of military duties and 
therefore they cannot be viewed as minor offenses.  See 
Cropper v. Brown, 6 Vet. App. 450, 452-53 (1994); see also, 
Stringham v. Brown, 8 Vet. App. 445, 447 (1995).  Under the 
Uniform Code of Military Justice, AWOL in excess of 30 days 
is a severe offense, punishable by confinement for up to one 
year and the issuance of either a bad conduct or dishonorable 
discharge.  Winter v. Principi, 4 Vet. App. 29 (1993) (Manual 
for Courts-Martial (1984), part IV, paragraph 10(e)(2)(v) and 
(c)).  Here, the appellant was AWOL for about 100 days of his 
service time, including one period of well in excess of 30 
days.  The Board, therefore, finds that he does not fall 
within the exception for a discharge because of a minor 
offense provided by 38 C.F.R. § 3.12(d)(4).

In finding that the appellant's offenses in service amounted 
to willful and persistent misconduct, only a showing of 
insanity as required by 38 U.S.C.A. § 5303(b) and 38 C.F.R. 
§ 3.354(a) will overcome the character of discharge and 
consequent bar to benefits.  38 C.F.R. § 3.12(b).

Received at the Board in July 2002 was a statement dated that 
month from Kenneth J. Manges, Ph.D., who indicated that he 
had reviewed the entire claims file, to include a number of 
post service medical records, including a statement of his 
own made in June 1998.  He also reviewed the transcripts of a 
hearing at the Cleveland RO in November 1998 and a video 
conference hearing with the undersigned in May 2001.  The 
psychologist stated that he was asked by the veteran's 
representative to consider all of the evidence of record in 
order to render an opinion as to whether the appellant 
satisfied VA's definition of insanity and whether the 
appellant's mental state co-existed or caused his insanity at 
the time he was in service.  He then proceeded to provide a 
definition of insanity.  The undersigned notes that this 
definition has been cited above in the decision.

Notation was made that the appellant had been diagnosed with 
PTSD by him and by others.  He noted that the appellant was 
granted a diagnosis of PTSD after he was discharged for his 
repeated AWOLs.  It was the examiner's opinion that "within a 
reasonable degree of psychological certainty," the 
appellant's AWOLs reflected "a more or less prolonged 
deviation from his normal method of behavior and would 
therefore satisfy the VA's definition of insanity."  He noted 
that the appellant was not offered psychiatric counseling 
prior to discharge.  He believed that had the appellant been 
evaluated, it would have been apparent to a mental health 
provider that he was continuing to suffer from the 
consequences of a reported sexual assault during service.  He 
believed the appellant's mental illness, defined as insanity 
according to Section 3.354, was evidenced by his atypical and 
unusual behavior after the assault.  The psychologist noted 
that in his opinion this behavior was exhibited by alcohol 
abuse and by his going on AWOL.  He went on to say that 
although no psychiatric treatment record existed, this did 
not mean that the appellant had no psychiatric condition 
during service.  He stated that if the logic were correct 
about his psychiatric record representing a presence of 
psychiatric difficulty, then there would be a treatment 
record for the PTSD.  He stated the absence of a record did 
not prove the absence of the condition.  It was the 
psychologist's opinion that the appellant's behavior was 
consistent with VA's accepted definition for insanity which 
he believed was a direct result of the appellant's distress, 
that being the reported sexual assault in service.  The 
psychologist believed that the appellant's continuing 
demonstration for a diagnosis of insanity could be found in 
his post discharge behavior and his multiple psychiatric 
hospitalizations in the 1990's.

He concluded by indicating the assault the appellant 
sustained in service continued to disrupt his post military 
life experience and it demonstrated his continual and ongoing 
mental dysfunction.  He again opined that, "within a 
reasonable degree of psychological certainty," the appellant 
satisfied the diagnosis of insanity while still active in the 
military.  While noting that there is evidence of record that 
does not support the conclusion that the appellant was insane 
in service, the Board finds that the opinion of the 
psychologist is persuasive and at least places the evidence 
in equipoise.  The Board notes that the psychologist 
indicated that he had access to the entire claims folder at 
the time of his review of the record in July 2002.  
Therefore, the benefit of the doubt is resolved in the 
appellant's favor by finding that the appellant was insane at 
the times he committed his offenses in service.  Therefore, 
his discharge under other than honorable conditions does not 
bar him from VA disability compensation benefits. 

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, which became effective during 
the pendency of this appeal.  In view of the allowance of the 
appellant's claim, the undersigned finds that any further 
assistance is unnecessary to help the appellant substantiate 
the claim or develop it any further.  


ORDER

The appellant's discharge from service was under dishonorable 
conditions, but because he was insane at the time of 
discharge, he is not barred from VA compensation benefits.  
The appeal is granted.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

